Citation Nr: 0712893	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  02-13 717	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a compression fracture of the thoracic spine, T-
12.

2.  Entitlement to an evaluation in excess of 20 percent for 
disability of the lumbosacral spine, to include degenerative 
joint disease, L4-5 and L5-S1, with foraminal and canal 
stenosis.

3.  Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of degenerative joint disease of the 
second, third, and fourth metatarsophalangeal joints and the 
fourth and fifth cuboid articulations of the right foot 
associated with hammertoes of the right foot. 

4.  Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of degenerative joint disease of the 
second metatarsophalangeal joint of the left foot associated 
with hammertoes of the left foot.     


WITNESS AT HEARING ON APPEAL

Appellant

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran retired from active military service in the 
United States Army in April 1978 with 20 years and 23 days of 
service.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 2002, by the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

In September 2003, the appellant testified at a hearing 
before the undersigned Acting Veterans Law Judge at the RO.  
A transcript of that hearing is of record.  

In July 2005, the Board remanded this case for development 
action.  


FINDINGS OF FACT

1.  Prior to September 26, 2003, residuals of a compression 
fracture of T-12 were primarily manifested by subjective 
complaints of pain in the mid- and low-back region with 
limitation of motion of the thoracolumbar spine but without a 
showing of increased loss of function or additional 
limitation of motion on extended use or any disc pathology of 
the thoracic segment of the spine.

2.  For the period commencing September 26, 2003, residuals 
of a compression fracture of T-12 were primarily manifested 
by subjective complaints of pain in the mid- and low-back 
region without a showing of forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  

3.  Prior to September 23, 2002, the severity of 
symptomatology of degenerative disc disease of the 
lumbosacral spine was no more than mild in degree.        

4.  Prior to September 26, 2003, disability of the 
lumbosacral spine, to include degenerative joint disease, L4-
5 and L5-S1, with foraminal and canal stenosis, was primarily 
manifested by subjective complaints of pain in the low- and 
mid-back region, limitation of motion which was no more than 
moderate in degree, and increased loss of function/ 
additional limitation of motion due to pain on use which was 
no more than moderate in degree.  

5.  For the period commencing September 26, 2003, disability 
of the lumbosacral spine, to include degenerative joint 
disease, L4-5 and L5-S1, with foraminal and canal stenosis, 
was primarily manifested by subjective complaints of pain in 
the low- and mid-back regions without a showing of forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine.      

6.  The veteran's service-connected postoperative residuals 
of degenerative joint disease of the second, third, and 
fourth metatarsophalangeal joints and the fourth and fifth 
cuboid articulations of the right foot associated with 
hammertoes of the right foot, are not manifested by findings 
that would approximate "moderately severe" foot injury. 

7.  The veteran's service-connected postoperative residuals 
of degenerative joint disease of the second 
metatarsophalangeal joint of the left foot associated with 
hammertoes of the left foot, are not manifested by findings 
that would approximate "moderately severe" foot injury. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of a compression fracture of the 
thoracic spine, T-12, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
Diagnostic Codes 5003, 5291, 5292, 5293 (2002); 38 C.F.R. 
§§ 4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Codes 5235, 5242, 
5243 (2006).

2.  The criteria for entitlement to an evaluation in excess 
of 20 percent for disability of the lumbosacral spine, to 
include degenerative joint disease, L4-5 and L5-S1, with 
foraminal and canal stenosis, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 
4.40, 4.45, Diagnostic Codes 5003, 5291, 5292, 5293 (2002); 
38 C.F.R. §§ 4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 
5293 (2003); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic 
Codes 5235, 5242, 5243 (2006).

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for postoperative residuals of degenerative 
joint disease of the second, third, and fourth 
metatarsophalangeal joints and the fourth and fifth cuboid 
articulations of the right foot associated with hammertoes of 
the right foot are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.20, 
4.40, 4.45, Diagnostic Codes 5003, 5010, 5278, 5282, 5284 
(2006).

4.  The criteria for entitlement to an evaluation in excess 
of 10 percent for postoperative residuals of degenerative 
joint disease of the second metatarsophalangeal joint of the 
left foot associated with hammertoes of the left foot are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.20, 4.40, 4.45, Diagnostic 
Codes 5003, 5010, 5278, 5282, 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the appellant was provided with the 
notice required by the VCAA by a letter dated in August 2005.  
The appellant was essentially asked by VA to submit any 
pertinent evidence in his possession, and he was specifically 
informed by VA of the evidence required to substantiate his 
claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the claims on 
appeal has been obtained.  The record before the Board 
contains post-service medical records of the appellant and 
reports of VA examinations.  In addition, neither the 
appellant nor his representative has identified any 
additional pertinent evidence which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to these claims.

The record also reflects that VA readjudicated the veteran's 
claims following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision on the merits of the claims would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying these claims, there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006). 

Spinal Disabilities

The veteran filed a claim for increase in November 2001.  
During the pendency of this appeal, the applicable rating 
criteria for intervertebral disc disease were amended 
effective September 23, 2002.  67 Fed. Reg. 54,345-54,349 
(Aug. 22, 2002).  These changes were incorporated into 
subsequent changes to the rating criteria applicable to the 
diseases and injuries of the spine under 38 C.F.R. § 4.71a, 
which are effective September 26, 2003.  68 Fed. Reg. 51,454 
(Aug. 27, 2003).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

The Board notes that the veteran was provided with notice of 
the revised regulations in a December 2006 supplemental 
statement of the case.  Thus, the Board may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

Under the provisions of Diagnostic Code 5291, in effect 
before September 26, 2003, limitation of motion of the dorsal 
(thoracic) spine was rated as 0 percent disabling when 
slight, 10 percent disabling when moderate or severe.  38 
C.F.R Part 4, § 4.71a, Diagnostic Code 5291 (2003). 

Under the provisions of Diagnostic Code 5292, in effect 
before September 26, 2003, a 10% rating is warranted for 
slight limitation of motion of the lumbar spine.  A 20% 
evaluation is assigned for moderate limitation of motion of 
the lumbar spine.  The highest rating allowable pursuant to 
this diagnostic code, 40%, will be awarded upon evidence of 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  

Under Diagnostic Code 5295, in effect before September 26, 
2003, lumbosacral strain warrants a noncompensable evaluation 
when manifested by slight subjective symptoms only.  A 10% 
rating is assigned when there is characteristic pain on 
motion.  A 20% evaluation requires evidence of muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position.  The highest rating 
allowable under this diagnostic code, 40%, will be awarded 
with evidence of a listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  

The former provisions of Diagnostic Code 5293, in effect 
before September 23, 2002, provide criteria for evaluating 
intervertebral disc disease.  Under the former provisions of 
Diagnostic Code 5293, a noncompensable evaluation is assigned 
for post-operative, cured intervertebral disc disease.  A 10% 
rating requires evidence of mild intervertebral disc disease 
.  A 20% evaluation necessitates evidence of moderate 
intervertebral disc disease with recurring attacks.  A 40% 
rating requires evidence of intervertebral disc disease which 
is severely disabling with recurring attacks and intermittent 
relief.  The highest evaluation allowable pursuant to this 
diagnostic code, 60%, necessitates evidence of pronounced 
intervertebral disc disease with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

Under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  According to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes: 

A 10% rating requires evidence of incapacitating episodes 
having a total duration of at least 1 week but less than 
2 weeks during the past 12 months.  

A 20% rating requires evidence of incapacitating episodes 
having a total duration of at least 2 weeks but less than 
4 weeks during the past 12 months.  

A 40% rating requires evidence of incapacitating episodes 
having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months.  

A 60% rating requires evidence of incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  

Note 1:  For purposes of evaluations under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note 2:  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment will be 
evaluated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect from 
September 26, 2003).  

Also according to the new law, Diagnostic Code 5235 
(vertebral fracture or dislocation), Diagnostic Code 5236 
(sacroiliac injury and weakness), Diagnostic Code 5237 
(lumbosacral or cervical strain), Diagnostic Code 5238 
(spinal stenosis), Diagnostic Code 5239 (spondylolisthesis or 
segmental instability), Diagnostic Code 5240 (ankylosing 
spondylitis), Diagnostic Code 5241 (spinal fusion), 
Diagnostic Code 5242 (degenerative arthritis of the spine) 
(see also, Diagnostic Code 5003), Diagnostic Code 5243 
(intervertebral disc syndrome) are evaluated under the 
following general rating formula for diseases and injuries of 
the spine (unless intervertebral disc syndrome is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 10% evaluation will be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  

A 40% rating requires evidence of unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  

A 100% rating requires evidence of unfavorable ankylosis of 
the entire spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 degrees, left and right 
lateral flexion is zero to 45 degrees, and left and right 
lateral rotation is zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion is zero to 30 degrees, and left and right lateral 
rotation is zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect from 
September 26, 2003).  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the cervical vertebrae, dorsal 
vertebrae, and lumbar vertebrae are considered groups of 
minor joints, ratable on a parity with major joints.  
38 C.F.R. § 4.45(f).  The lumbosacral articulation and both 
sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
Id.   

At a VA spine and neurological examination in May 2000, 
physical examination revealed limitation of motion of the 
veteran's lumbar spine was moderate; there was some lumbar 
paraspinous soreness but no muscle spasms.  Neurological 
examination was negative, with sensation intact.  The 
pertinent diagnoses were T-12 compression fracture, with low 
back pain, degenerative joint disease, L5-S1, and L4-5 
foraminal and canal stenosis.  

Office notes of a private treating physician of the appellant 
show that, in November 2001, findings on physical examination 
of the musculoskeletal system included decreased range of 
motion of the lumbosacral spine with muscle spasm and the 
pertinent assessment was degenerative joint disease, or 
arthritis, of the lumbar spine.  

At a March 2002 examination for VA, the veteran complained of 
pain, weakness and lack of endurance.  On physical 
examination, no muscle spasm, tenderness to palpation, or 
noticeable ankylosis of the thoracic spine were found.  There 
was no muscle spasm, weakness or tenderness to palpation 
noted for the lumbar spine.  The appellant's gait and posture 
were normal.  Range of motion of his lumbar spine was forward 
flexion to 60 degrees, extension to 20 degrees, lateral 
bending to 40 degrees, bilaterally, and rotation to 35 
degrees, bilaterally.  A neurological examination of the 
appellant's lower extremities was normal, with sensation, 
reflexes, and motor function all within normal limits.  The 
examining physician reported that the X-rays showed the 
spondylosis of the appellant's thoracic spine to be minimal 
and to have been identified by anterior marginal osteophytes.  
The diagnoses were thoracic spondylosis, diffuse, minimal, 
and degenerative joint disease, L4-5 and L5-S1, with 
foraminal and canal stenosis.  The VA examiner reported that 
range of motion was additionally limited by pain and the 
appellant's diagnosed disorders of the thoracic and 
lumbosacral segments of his spine had "a moderate effect" 
on his daily activities.

In January 2005, the appellant fell and sustained a fracture 
of his left hip and underwent the surgical procedure of 
intermedullary nailing of the intertrochanteric fracture on 
the left.  

At a VA orthopedic examination in February 2006, it was noted 
that the appellant has a longstanding history of psoriatic 
arthritis and that he had had joint manifestations of that 
disease for the past five years.  The appellant complained of 
constant thoracolumbar spine pain but reported that the pain 
was less intense since he started taking the pain medication 
Vicodin prescribed for his left hip disability.  Prior to his 
left hip fracture in January 2005, the appellant's ability to 
walk was not limited by his thoracolumbar spine disorders but 
he is now able to walk only about 100 yards before needing to 
rest.  Prior to his left hip fracture in January 2005, the 
appellant's activities of daily living were not significantly 
impacted by his thoracolumbar spine disorders.  

The appellant told the VA orthopedic examiner in February 
2006 that a physician [not identified] had been prescribing 
two or three days of bed rest per year for "incapacitating 
episodes." Whether such incapacitating episodes were of his 
service-connected thoracolumbar disorders or of his non-
service-connected residuals of a left hip fracture was not 
noted by the VA examiner in his report of the February 2006 
examination.

On physical examination, a leg length discrepancy was found 
by the VA examiner which was presumably due to residuals of 
the appellant's left hip fracture.  The appellant's 
thoracolumbar spine had no ankylosis when he was in a static 
posture or during range of motion testing.  Range of motion 
was flexion to 80 degrees (with pain noted from 60-80 
degrees); extension to 25 degrees (with pain noted from 15-25 
degrees); lateral bending to 30 degrees, bilaterally (with 
pain over the 30 degrees); and rotation to 20 degrees, 
bilaterally (with pain noted from 0-20 degrees).  The 
appellant had back pain at the upper limits of his ability to 
move his thoracolumbar spine in all directions on range of 
motion testing.  Muscle spasm at the thoracolumbar junction 
during range of motion testing was also noted.  Straight leg 
raising was to 80 degrees, bilaterally.  A neurological 
examination was negative for any abnormal findings related to 
thoracolumbar disability.  

Thoracic spine X-rays showed a 20 percent wedging of the 
anterior portion of the vertebral body of T-12, mild 
spondylosis, and some straightening of normal thoracic 
kyphosis without scoliosis.  Lumbosacral spine X-rays showed 
mild intervertebral disc disease at the junctions of L4-5 and 
L5-S1.

The diagnoses at the February 2006 VA orthopedic examination 
were: anterior wedge compression fracture - 20% - T-12 
vertebral body, primarily affecting the superior endplate; 
thoracic spondylosis, mild, secondary to first diagnosis; 
intervertebral disc disease of the lumbar spine at L4-5 and 
L5-S1, with facet arthropathy, secondary to first and second 
diagnoses; and no evidence of ankylosis, radiculopathy, or 
myelopathy or of significant objective physical findings to 
suggest neurologic impairment below the level of the T-12 
compression fracture.  

The examining physician reported that the veteran's 
functioning would not be additionally limited by factors of 
pain, weakness, fatigue, incoordination, or lack of endurance 
with repetitive motion except as shown on the clinical 
examination.                    

The VA examining physician also reported that a significant 
portion of the appellant's functional impairment, such as his 
inability to walk a long distance is due not to his service-
connected disability of the thoracolumbar spine but rather to 
age, deconditioning, a history of heavy cigarette smoking, 
diagnosed psoriatic arthritis, and residuals of a left hip 
fracture and of surgery for same.

Thoracic spine

Under the criteria for evaluating disabilities of the spine 
in effect prior to September 26, 2003, an evaluation higher 
than the currently assigned 10 percent rating for disability 
of the thoracic spine is not available under Diagnostic Code 
5291, which provided a maximum evaluation of 10 percent for 
limitation of motion of the thoracic spine.  

For the portion of the appeal period prior to September 26, 
2003, the appellant's thoracic spine disability is not rated 
under Diagnostic Code 5003, for arthritis, because there was 
no competent medical evidence showing arthritis of the 
thoracic segment of the appellant's spine.  

Prior to September 26, 2003, there was no competent or 
credible evidence of record that the appellant was having 
such functional limitation due to pain supported by adequate 
pathology, weakness or instability of the thoracic spine, or 
any greater limitation of motion of the thoracic spine due to 
pain on use, including during flare-ups, as to warrant 
consideration of an evaluation higher than 10 percent for 
service-connected residuals of a compression fracture of T-
12.  See 38 C.F.R. §§ 4.40, 4.45 (2003); DeLuca, supra.     

Prior to September 23, 2002, the effective date of amendment 
of Diagnostic Code 5293 pertaining to intervertebral disc 
syndrome, the appellant's service-connected thoracic spine 
disability is not rated under the provisions of Diagnostic 
Code 5293 as in effect prior to amendment, because there is 
no competent medical evidence of record showing 
intervertebral disc pathology of the thoracic segment of his 
spine and service connection was not in effect for 
intervertebral disc pathology of the thoracic  spine.   


Lumbar spine

Under the criteria for evaluating disabilities of the spine 
in effect prior to September 26, 2003, an evaluation higher 
than the currently assigned 20 percent rating for disability 
of the lumbosacral spine is not indicated based on limitation 
of motion, because no more than moderate lumbosacral spine 
limitation of motion was shown at the VA examinations in May 
2000 and March 2002, so that the requirement of Diagnostic 
Code 5292 of severe limitation of motion of the lumbar spine 
for a rating of 40 percent was not met.  Application of 
Diagnostic Code 5003, for arthritis, does not produce a 
rating higher than the currently assigned 20 percent for 
lumbosacral spine disability in that such rating is also 
based on the restriction of range of motion objectively 
shown.    

Prior to September 26, 2003, by report of the VA examining 
physicians in March 2002, the appellant had some functional 
limitation due to pain supported by adequate pathology 
attributable to his service-connected disability of the 
lumbosacral spine and he likely had some greater limitation 
of motion of his lumbosacral spine due to pain on use, but 
such functional loss was reportedly no more than moderate, 
and so the Board finds that the appellant was being 
adequately and appropriately being compensated for such 
loss/impairment of bodily function by his receipt of 
disability compensation at the 20 percent level for service-
connected disability of his lumbosacral spine at the same 
time he received disability compensation at the 10 percent 
level for service-connected disability of his thoracic spine.  
See 38 C.F.R. § 4.40 (2003); DeLuca, supra.     

Rating the appellant's service-connected disability of his 
lumbosacral spine under the provisions of Diagnostic Code 
5293 prior to September 23, 2002, although a March 1998 VA 
MRI of the lumbar spine showed degenerative disc disease of 
the appellant's lumbosacral spine, such lumbosacral disc 
disease was reported by the VA radiologist to be only mild, 
and so the requirement of Diagnostic Code 5293 for an 
evaluation of 40 percent that intervertebral disc syndrome be 
shown to be severe and to produce recurring attacks with only 
intermittent relief was not shown by competent and credible 
evidence.  

In sum, for the portions of the appeal period prior to the 
amendment of Diagnostic Code 5293 effective September 23, 
2002, and prior to the amendment on September 26, 2003, of 
the schedular criteria to rate spinal disabilities, there is 
in the record no basis showing entitlement by the appellant 
to an evaluation for his thoracic spine disability higher 
than 10 percent or to an evaluation for his lumbosacral spine 
disability higher than 20 percent.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.40, 4.45, Diagnostic Code 5293 (2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, Diagnostic Codes 5003, 5291, 
5292, 5293 (2002); DeLuca, supra.  

It is not necessary for the Board to determine whether any 
bed rest prescribed by a physician for incapacitating 
episodes, as reported by the appellant to the VA examiner in 
February 2006, was for service-connected disability of the 
thoracolumbar spine or for non-service-connected post-
operative residuals of a left hip fracture because two or 
three days of physician-prescribed bed rest would not entitle 
the appellant to even a compensable (10 percent) rating for 
his diagnosed lumbosacral degenerative disc disease either 
under Diagnostic Code as amended effective September 23, 
2002, or under Diagnostic Code 5243 (2006).  See 38 C.F.R. 
§ 4.31.  Therefore, the appellant's lumbosacral spine 
disability, to include arthritis as well as intervertebral 
disc pathology, is rated under the General Rating Formula for 
Diseases and Injuries of the Spine, and such rating is on the 
orthopedic manifestations of the appellant's service-
connected disability only as there are no diagnosed 
neurologic manifestations.  

Unlike the evaluation of the appellant's disabilities of the 
thoracic and lumbosacral segments of his spine prior to the 
amendments to the criteria for rating spinal disabilities, 
when separate diagnostic codes for limitation of motion of 
the thoracic and lumbosacral segments of the spine were in 
effect, under the revised criteria service-connected 
disability of the thoracolumbar spine is not rated based on 
consideration of impairment of the segments of the spine as 
separate entities.  

For the next higher evaluation of 40 percent under the 
General Rating Formula for Diseases and Injuries of the 
Spine, a showing is required that forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less or that 
there is or favorable ankylosis of the entire thoracolumbar 
spine.  In this case, that degree of limitation of motion of 
the appellant's thoracolumbar spine has not been found by any 
examining or treating physician, nor has there been any 
medical finding or diagnosis of any ankylosis of any segment 
of the appellant's spine.  Under the General Rating Formula 
for Diseases and Injuries of the Spine, pain or aching or 
other symptoms in the area of the claimant's spine affected 
by service-connected residuals of injury and disease are not 
factors to be used for rating or to increase a rating arrived 
at by application of the criteria of the schedular formula.  
Therefore, there is no reasonable basis in fact or in law to 
allow the appellant's claims on appeal for an evaluation in 
excess of 10 percent for residuals of a compression fracture 
of the thoracic spine, T-12, or an evaluation in excess of 20 
percent for disability of the lumbosacral spine, to include 
degenerative joint disease, L4-5 and L5-S1, with foraminal 
and canal stenosis, and entitlement to those benefits is not 
established.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5293, 
effective September 23, 2002; 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235, 5242, 5243, effective September 26, 2003.

Disabilities of the Feet

By a rating decision in October 1978, the RO granted service 
connection for psoriasis, a skin disease.  

In January 1994 at a VA podiatry clinic, a VA podiatrist 
found that the appellant had painful contractures of the 
lesser digits of both feet and such deformities were directly 
related to his service-connected psoriasis.

By a rating decision in April 1994, the RO granted service 
connection and assigned a 10 percent rating for hammertoes of 
the right foot and a noncompensable rating for hammertoes of 
the left foot, secondary to psoriasis.

The appellant had surgery on his right foot in January 1994 
and on his left foot in June 1994.  .

At a VA examination of feet in September 1996, the 
assessments were: cavus foot, bilateral; plantar fasciitis, 
low-grade, bilateral; hyperkeratotic lesions beneath the 
3rd metatarsal heads, bilaterally; degenerative joint disease 
of the second, third, and fourth metatarsophalangeal joints 
of the right foot and the second metatarsophalangeal joint of 
the left foot; and degenerative joint disease of the fourth 
and fifth cuboid articulations of the right foot.  

A rating decision in October 1996 re-characterized the 
appellant's service-connected right foot disability as post-
operative degenerative joint disease, second through fourth 
metatarsophalangeal joints and fourth and fifth cuboid 
articulations, secondary to hammertoes.  In that same rating 
decision, the RO re-characterized the service-connected left 
foot disability as post-operative degenerative joint disease 
of the second metatarsophalangeal joint secondary to 
hammertoes and increased the rating to 10 percent.  The RO 
also denied service connection for bilateral pes cavus.  

The May 2002 rating action being appealed to the Board 
indicated that 10 percent disability evaluations were 
assigned for the appellant's right foot and left foot 
disabilities pursuant to Diagnostic Codes 5299-5010.  
38 C.F.R. § 4.27 provides that, when an unlisted disease, 
injury, or residual condition is encountered, requiring 
rating by analogy, the diagnostic code number will be 'built-
up' as follows: the first two digits will be selected from 
that part of the rating schedule most closely identifying the 
part or system of the body involved and the last two digits 
will be '99' for all unlisted conditions.  Diagnostic Code 
5010 pertains to arthritis due to trauma and is rated as 
degenerative arthritis under Diagnostic Code 5003.

At a VA podiatry examination in January 2006, the appellant 
arrived wearing athletic shoes.  His way of standing and 
ambulating was antalgic, which was primarily related to his 
(non-service-connected) left hip fracture residuals and not 
to the condition of his feet.  He does not need any assistive 
devices related to the condition of his feet or to wear 
customized shoes or to use insoles in his shoes.  It was 
noted that his foot complaints have been essentially related 
to manifestations of the skin disease of psoriasis.  

On examination of the feet, the longitudinal arch 
architecture was normal on manipulation of both feet, which 
was painless, and did not demonstrate any abnormal alignment 
or tension of either foot.  No evidence of 'claw foot' was 
seen, nor was there any swelling of the feet or residual 
hammertoe contractures.  There was tenderness of 
metatarsophalangeal joints, more so of the right foot than 
the left foot.  The diagnoses/assessments were: the results 
of surgery on digits of both feet were satisfactory and 
joints of the second through fifth toes of the right foot and 
the second toe of the left foot were fused; the surgically 
treated joints of the toes of the appellant's feet had no 
significant malalignment, deformity, or limitation; there was 
capsulitis of the second through fourth metatarsophalangeal 
joints of the right foot and of the second 
metatarsophalangeal joint of the left foot which might be 
attributable to increased stress associated with the surgical 
fusion of joints of toes or to soft tissue atrophy.  

Higher ratings are potentially available under Diagnostic 
Code 5278, pertaining to claw foot (pes cavus) acquired, 
however, a final rating decision in October 1996 denied 
entitlement to service connection for bilateral pes cavus, or 
claw foot, and the January 2006 VA examination demonstrated 
no evidence of claw foot.  Thus, increased ratings are not 
warranted under Diagnostic Code 5278.   

Under Diagnostic Code 5284, a 20 percent evaluation is 
warranted for moderately severe foot injuries and a 30 
percent evaluation is permitted for severe foot injuries.  
The term "moderately severe" is not defined by regulation; 
however, the overall regulatory scheme contemplates 20 
percent ratings in cases of unilateral marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities; dorsiflexion of all toes, limitation of 
dorsiflexion at the ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads.  
38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278.  The record 
does not indicate that the veteran's bilateral foot 
disabilities approximate such degree of severity.  As such, 
increased ratings are not warranted. 

An evaluation higher than the currently assigned 10 percent 
ratings is not indicated for either disability of the 
appellant's right foot or for disability of his left foot 
based on functional loss due to pain on use or during flare-
ups of pain in his feet because the findings of the VA 
podiatry examination in January 2006 did not show any 
significant loss of function of the appellant's feet 
attributable to service-connected disability but rather 
showed that the appellant's ambulation is affected primarily 
by non-service-connected residuals of a left hip fracture and 
due to manifestations on the skin of his feet of his service-
connected skin disease, a service-connected disability for 
which he is not seeking an increased disability rating at 
this time.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

In sum, there is no basis in to allow higher disability 
evaluations for postoperative residuals of degenerative joint 
disease of the second, third, and fourth metatarsophalangeal 
joints and the fourth and fifth cuboid articulations of the 
right foot associated with hammertoes of the right foot or 
for postoperative residuals of degenerative joint disease of 
the second metatarsophalangeal joint of the left foot 
associated with hammertoes of the left foot, and entitlement 
to those benefits is not established.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, Diagnostic Codes 
5003, 5010, 5278, 5282; DeLuca, supra.      

Extraschedular Ratings 

The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

In the appellant's case, there is no evidence of record 
showing that his service- connected disabilities of the feet 
present such an unusual or exceptional disability picture as 
to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

There is no evidence of record in this case of an exceptional 
foot disability picture. The appellant has not required any 
recent hospitalization for his service-connected disabilities 
of the feet and marked interference with employment due to 
his service-connected disabilities of the feet is not shown 
by any competent and credible evidence of record.  There is 
no objective evidence of record of any symptoms due to 
service-connected disabilities of the feet which are not 
contemplated by the rating criteria. 

Therefore, referral of this case for consideration of the 
assignment of an extraschedular rating is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996) (when evaluating an rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own).

Benefit of Doubt Doctrine 

As the preponderance of the evidence is against the claims on 
appeal decided herein, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).   






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a compression fracture of the thoracic spine, T-
12, is denied

Entitlement to an evaluation in excess of 20 percent for 
disability of the lumbosacral spine, to include degenerative 
joint disease, L4-5 and L5-S1, with foraminal and canal 
stenosis, is denied.

Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of degenerative joint disease of the 
second, third, and fourth metatarsophalangeal joints and the 
fourth and fifth cuboid articulations of the right foot 
associated with hammertoes of the right foot is denied. 

Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of degenerative joint disease of the 
second metatarsophalangeal joint of the left foot associated 
with hammertoes of the left foot is denied.     



____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


